Citation Nr: 0618198	
Decision Date: 06/21/06    Archive Date: 06/27/06

DOCKET NO.  04-28 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to educational assistance benefits under Chapter 
1606, Title 10, United States Code.


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel












INTRODUCTION

The veteran served on active duty from June 1967 to June 
1969, with subsequent service in the Air Force Reserves.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2004 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  


FINDING OF FACT

The veteran's basic eligibility date for Chapter 1606 
educational benefits was October 1, 1990, with a delimiting 
date of October 1, 2000, ten years later.  


CONCLUSION OF LAW

The criteria for entitlement to educational assistance 
benefits under Chapter 1606, Title 10, United States Code, 
have not been met.  10 U.S.C.A. §§ 16131, 16133 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 21.7540, 21.7550, 21.7551 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's application of theVeterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, and 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a), is typically assessed 
prior to a discussion of the merits.  

There are, however, several classes of claims to which the 
VCAA does not apply.  For example, the VCAA has been held not 
to apply to claims based on allegations that VA decisions 
were clearly and unmistakably erroneous.  Livesay v. 
Principi, 15 Vet. App. 165, 178 (2001).  Moreover, the VCAA 
does not apply to claims that turned on statutory 
interpretation.  Smith v. Gober, 14 Vet. App. 227, 231-2 
(2000).

The present issue turns on statutory interpretation, 
concerning provisions of Chapter 1606, Title 10, United 
States Code.  Thus, because the law as mandated by statute, 
and not the evidence, is dispositive of this appeal, the VCAA 
is not applicable.  Mason v. Principi, 16 Vet. App. 129 
(2002); see also Sabonis v. Brown, 6 Vet. App. 426, 429- 30 
(1994) (where application of the law to the facts is 
dispositive, the appeal must be terminated because there is 
no entitlement under the law to the benefit sought.).  As 
such, no further action is required pursuant to the VCAA.

Legal standards

The Montgomery GI Bill-Selected Reserve (Chapter 1606, of 
Title 10, United States Code) is an educational assistance 
program enacted by Congress.  This program is for members of 
the Selected Reserve of the Army, Navy, Air Force, Marine 
Corps, and Coast Guard, and the Army and Air National Guard.  
The Reserve components decide who is eligible for the 
program.  VA makes the payments for the program.  Chapter 
1606 assists eligible persons to further their education 
after high school.  It provides educational assistance for 
people enrolled in approved programs of education or 
training.  It is the first such program that does not require 
service in the active Armed Forces in order to qualify.  38 
C.F.R. §§ 21.7520, 21.7540.  

In pertinent part, a reservist initially becomes eligible 
when he/she enlists, reenlists, or extends an enlistment as a 
reservist so that the total period of obligated service is at 
least 6 years from the date of such enlistment, reenlistment, 
or extension.  38 C.F.R. § 21.7540.  

A reservist's period of eligibility expires effective the 
earlier of the following dates:  (1) the last day of the 10-
year period beginning on the date the reservist becomes 
eligible for educational assistance; or (2) the date of 
separation from the Selected Reserve.  38 C.F.R. § 
21.7550(a).  The reservist may still use the full 10 years if 
he/she leaves the Selected Reserve because of a disability 
that was not caused by misconduct, the reservist's unit was 
inactivated during the period from October 1, 1991, through 
September 30, 1999, or in certain instances when the 
reservist is involuntarily separated.  38 C.F.R. §21.7550(c), 
(d).

A period of eligibility may be extended if the individual 
applies for an extension within a prescribed time period, and 
the individual was prevented from initiating or completing a 
program of education within the applicable time period, due 
to a physical or mental disability not the result of the 
reservist's own willful misconduct, and which was incurred in 
or aggravated by service in the Selected Reserve.  38 C.F.R. 
§ 21.7551(a).

Analysis

The veteran is not entitled to the benefit sought based upon 
the determined eligibility date.  

On his March 2004 Application for VA Education Benefits, the 
veteran asserted that he was entitled to the Montgomery G.I. 
Bill Selected Reserves Education Assistance Program; he 
served in the Air Force Reserves from July 17, 1984, to 
August 1, 2002, with an honorable discharge because of a 
physical disability.  The veteran articulated that he had 
been service-connected with a combined rating of 50 percent 
prior to discharge.  

Thereafter, a Department of Defense (DOD) printout showed 
that, in terms of Chapter 1606 Education Award, the veteran 
had a date of eligibility of October 1, 1990.  

In its May 2004 denial, the RO noted that according to DOD 
records the veteran was not eligible because he had been 
discharged form the Air Force Reserve on August 23, 1996.  In 
his April 2004 notice of disagreement, the veteran asserted 
that in fact he had not been discharged on August 23, 1996, 
because his Orders were revoked.  Rather, he was discharged 
on August 1, 2002, and was 50 percent service-connected at 
that time.  The veteran argued that he had been in the 
reserve and was discharged because of physical disability-
thus, he was entitled to Education Benefits to 10 years after 
discharge.  

The veteran submitted discharge papers from the United States 
Air Force, which showed that the veteran had been discharged 
on August 1, 2002.  The record contains a May 2001 statement 
from the Director of the Air Force Review Boards Agency, 
which instructed that the veteran's pertinent military 
records of the Department of the Air Force be corrected to 
show that he was not discharged from all appointments on 
January 15, 1997, but rather, he continued in 
nonparticipating status, and competent authority approved his 
election for an evaluation of his medical conditions for a 
non-duty fitness determination.  The veteran also submitted a 
memorandum, dated September 2001, from the Department of the 
Air Force, Headquarters Air Reserve Personnel Center.  The 
document related that the veteran's record had been corrected 
to show a reserve order discharging him from all appointments 
in the Air Force reserves on January 15, 1997, had been 
revoked by order.  

On his June 2004 VA Form 9, the veteran asserted that because 
he had been discharged on August 1, 2002, he was in service 
until such date, and therefore, he was entitled to education 
benefits.  

The record shows that the veteran was assigned a basic 
eligibility date of October 1, 1990.  There is only one basic 
eligibility date.  Thus, his delimiting date was October 1, 
2000, 10 years from the date of his basic eligibility date.  
As noted, a reservist's period of eligibility expires 
effective the earlier of the following dates: (1) the last 
day of the 10-year period beginning on the date the reservist 
becomes eligible for educational assistance; or (2) the date 
of separation from the Selected Reserve.  38 C.F.R. §21.7550.

Because in this case the earlier date is the last of the 10-
year period beginning on the date of eligibility established 
by DOD, October 1, 2000, as opposed to the date the veteran 
asserts that he was discharged August 1, 2002, the veteran's 
eligibility for Chapter 1606 benefits terminated as of 
October 1, 2000, barring an extension.  The veteran has not 
provided any contentions regarding a possible extension under 
38 C.F.R. § 21.7551(a) (in order for an extension to be 
warranted, the veteran must establish that he was prevented 
from initiating or completing a program of education within 
the applicable time period, due to a physical or mental 
disability not the result of the appellant's own willful 
misconduct, and which was incurred in or aggravated by 
service in the Selected Reserve).  

Based on the foregoing, the Board finds that the veteran is 
not entitled to educational benefits under Chapter 1606, 
Title 10, United States Code.  The claim must be denied based 
on a lack of entitlement under the law.  


ORDER

Educational assistance benefits under Chapter 1606, Title 10, 
United States Code, is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


